The evidence in this case has been read and though in some of its aspects it is conflicting, sufficient proof appears to warrant a verdict of guilty.
The motion for new trial on the ground of newly discovered evidence was properly denied because substantiated only by the affidavit of defendant. Jones v. State, 35 Fla. 289, 17 South. Rep. 284; Johnson v. State, 135 Fla. 65, 184 South. Rep. 653.
The judgment is affirmed.
TERRELL, C. J., WHITFIELD, CHAPMAN and THOMAS, J. J. concur. *Page 106 
BUFORD, J., dissents.
Justice BROWN, not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.